IN THE SUPREME COURT OF THE STATE OF NEVADA


                JASON J. BOLDEN, A/K/A JASON                               No. 79715
                JEROME BOLEN,
                Appellant,                                                 FILE
                vs.
                THE STATE OF NEVADA,
                                                                            AUG 0 4 2022
                Respondent.                                               ELIZABETH A. BROWN
                                                                       CLERK OX SUpREME COURT
                                                                      ny     S
                                                                            DEPUTY CLERK


                                         ORDER OF AFFIRMANCE1
                             This is an appeal from a judgment of conviction, pursuant to a

                jury verdict, of four counts of attempted murder with the use of a deadly
                weapon; one count of ownership or possession of a firearm by a prohibited
                person; seven counts of discharging a firearm at or into an occupied
                structure, vehicle, aircraft, or watercraft; and one count of battery with the
                use of a deadly weapon.2     Eighth Judicial District Court, Clark County;

                Richard Scotti, Judge.
                             Appellant first argues that the district court erred in allowing
                the State to file an information by affidavit when the State did not provide
                an affidavit in support of the motion. Because appellant did not oppose the




                      'We previously issued an opinion in this matter on July 8, 2021, and
                amended that opinion on September 23, 2021. We later granted en banc
                reconsideration and withdrew the opinion. Bolden v. State, No. 79715 (Nev.
                Feb. 3, 2022) (Order Granting En Banc Reconsideration). We now issue this
                order in place of the prior opinion.

                      2Pursuant to NRAP 34(f)(1), we have determined that oral argument
                is not warranted in this appeal.
SUPREME COURT
      OF
   NEVADA

  19-17A
                                                                                    A?•ALiii3g
                motion or otherwise object below, any error was forfeited.3        jerernias v.
                State, 134 Nev. 46, 50, 412 P.3d 43, 48 (201.8) (discussing forfeited error).
                And we decline to exercise our discretion to consider a forfeited error here.
                See id. at 52, 412 P.3d at 49 (recognizing this court's discretion to consi.der
                forfeited errors).
                             Appellant next claims that there was insufficient evidence of
                identity because the victim that identified appel.lant as the perpetrator at
                trial did not identify appellant at the preliminary hearing. We "view l the
                evidence in the light most favorable to the prosecution," to determine
                whether, "any rational trier of fact could have found the essential elements
                of the crime beyond a reasonable doubt." McNair v. State, 108 Nev. 53, 56,

                825 P.2d 571, 573 (1992) (quoting Jackson v. Virginia, 4.43 U.S. 307, 319
                (1979)). The victim explained at trial that he lied at the preliminary hearing
                because he did not want to aid in the investigation but later decided to "deal
                with the situation" after receiving numerous subpoenas.            And other
                evidence identified appellant as the perpetrator, including a 911 call and
                the vi.ctim's photo identification, both made shortly after the shooting. "Mt
                is the jury's function, not that of the court, to assess the weight of the
                evidence and determine the credibility of witnesses," id., and based on the
                evidence presented, we conclude that a rational juror could have found




                      3And we further conclude that appellant fails to show an error
                apparent from a casual inspection of the record that affected his substantial
                rights as he was later convicted of the charges beyond a reasonable doubt
                following a jury trial. See jerernias v. State, 134. Nev. 46, 50, 412 P.3d 43,
                48 (201.8) (discussing plain error review of otherwise forfeited assertions of
                error).

SUPREME COURT
        OF
     NEVADA
                                                      2
(01 1947A
                beyond a reasonable doubt that appellant was the perpetrator. Based on
                the foregoing, we

                            ORDER the judgment of conviction AFFIRMED.




                                                   Parr, guirre


                                                          /A,                J.
                                                   Hardesty




                                                   Stiglich
                                                                  6




                                                                             J.
                                                   Cadish




                                                   Silver




                                                   Herndon




                PICKERING, J., concurring:
                           I concur in the result only.




                                                   Pickering
SUPREME COURT
       OF
    N EVADA
                                                     3
tO 1947A
                       cc:   Chief Judge, Eighth Judicial District Court
                             Department 2, Eighth judicial District Court
                             Law Office of Benjamin Nadig, Chtd.
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          4
10) 1947A    .06;gtm